 In the Matter Of JASPER CHAIR COMPANYandUNITED FURNITUREWORKERS OF AMERICA, LOCAL #331, AFFILIATED WITH THE C. I. 0.Case No. 11-R-8-32.-Decided August'29, 1945Mr. Isidor Kahn,of Evansville, Ind., andNordhoff d Nordhoff,byMr. Arthur C. Nordho ff,of Jasper, Ind., for the Company.Mr. Harold J. Jerger,of Jasper, Ind., andMr. Frank T. Couthitt,ofBloomington, Ind., for the Union.Miss Ruth E. Bliefield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Furniture Workers of America,Local #331, affiliated with the C. I. 0.,' herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Jasper Chair Company, Jasper, In-diana, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Clifford L.Hardy, Trial Examiner. Said hearing was held at Jasper, Indiana,on July 5, 1945. The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYJasper Chair Company, an Indiana corporation, is'engaged in themanufacture of office chair furniture.During the 12 months preced-1 The C. I. O. introduced into evidence at the hearing a written waiver of the chargeswhich it filed against the Company among others in Case No.14-C-894 insofar as theymight constitute a basis for objecting to the instant proceeding.63 N. L. R. B., No. 99.632 JASPER CHAIR COMPANY633ing the instant hearing the Company purchased raw materials valuedin excessof $50,000, over 30 percent of which was obtained from pointsoutside the State of Indiana.During the same period the Company'ssales of finished products exceeded $50,000, and approximately 80 per-centof the products sold was shipped to points outside the State ofIndiana.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local #331, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Union, by letter dated May 5, 1945, requested recognition as theexclusive bargaining representative of certain of the Company's em-ployees.The Company, however, refused to grant such recognitionuntil the Union has been certified by the Board in an appropriate unit.A—statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance employ-ees, including firemen and watchmen, but excluding temporary employ-'The Field Examiner reported that the Union submitted 52 authorization cards, of which25 were dated between May and December 1944,5 were dated April1945, 20 were datedMay 1945, and 2 were dated June 1945;and that the names of all the persons appearing onthe cards here listed on the Company's pay roll,which contained the names of 80 employeesin the appropriate unit.The Company objected to the admission in evidence of the Report on Investigation of(1) it is a self-servingdeclaration;(2) the Company had no opportunity to cross-examine persons whose namesappear on the cards;(3) the exhibit is "binding on the Company"and n ould"injure it";and (4)the report on its face indicates that the Union does not have a substantial show-ing in the unit petitioned forThe Trial Examiner overruled this objection and his rulingis hereby upheld.The Board requires a petitioning union to submitprima facieevidenceof representation among the employees in the appropriate unit for the sole purpose ofdetermining whether the petitioner has sufficient interest to justify setting in motion theBoard's investigatory machinery.The acceptance of such evidence in no way prejudicesthe Company's legal rights and the Board does not permit an opposing party to questionthe evidential showing made by the petitioner at any stage of the proceedingwe are ofthe opinion that the Union had a sufficient interest at the time it filed its petition to warrantour determination hereinafter that a question concerning representation has arisen.SeeMatter of Tampa Shipbuilding Company,Incorpoi ated,62 NL. R B. 115,Matter of SunsetMotor Lines,59 N. L.R. B. 1434;Matter of Champion SheetMetalCompany, Inc,61N. L. R. B. 1111. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDees,3 office and clerical employees, the assistant foreman in the ma-chine room, the shipping clerk,4 foremen, and all supervisors.TheCompany, while agreeing generally with the Union as to the composi-tion of the unit, seeks the inclusion of certain employees in the shippingroom, whom the Union seeks to exclude.TerrenceWuchner and Eckerle, both of whom the Union wouldexclude from the unit, are employed in the shipping room.Wuchner'sduties are to draw up bills of lading, make and attach tags to chairs,and assist with other work in the shipping room; he does no wrappingor crating of furniture.Eckerle's duties are substantially the same asWuchner's, except that he does much of the delivery work.Althoughthese employees appear to spend a great portion of their time perform-ing clerical duties, they work in close proximity to the productionprocesses.Their clerical work thus resembles that usually performedby factory clericals whom we generally include in a unit of productionand maintenance employees, unless there is an agreement among theparties to exclude them.'We are of the opinion that their interests liewith the production and maintenance employees.We shall includeWuchner and Eckerle in the unit as factory clerical employees..The Union also desires the exclusion of Frank Seng, Sr., as a super-visory employee, while the Company takes no position. Seng is in'charge of machine maintenance.Although he has no one presentlyunder his direct supervision, the record discloses that whenever abreak-down of machinery occurs he recruits employees in the plant toassist him with the repairs and is in complete charge of such employees.The president of the Company testified that his recommendations as tothe hiring and discharging of employees would be given the sameweight as those of any foreman in the plant. It appears that Seng isa supervisory employee within our usual definition and we shall there-fore exclude him from the appropriate unit.We find that all production and maintenance employees of the Com-pany, including firemen, watchmen,' factory clerical employees, butexcluding all office and clerical employees, the shipping clerk, theassistant foreman in the machine room, foremen, and all or any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.3Since the record discloses that the Company does not presently employ any temporaryemployees we find it unnecessary to make any findings with respect to such a classification.4 The parties agreed that the shipping clerk, Vauple,should be excluded as a supervisoryemployee.5SeeMatter of Rockford Screw ProductsCo , 62 N.L R B 14306The watchmen are not armed,uniformed,nor deputized. JASPER CHAIR COMPANYV.THE DETERMINATION OF REPRESENTATIVES635The Union requested that the pay-roll date preceding the instanthearing be used to determine eligibility to vote in the election so thathigh school students hired for the duration of the summer vacationperiod be disqualified from voting in the election.Since it appearsthat the Company does not presently employ high school students, weperceive no reason for departing from our usual practice in fixingthe eligibility date.Accordingly, we shall direct that the questionconcerning representation which has arisen be resolved by an electionby secret ballot among the employees in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jasper Chair Com-pany, Jasper, Indiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Eleventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations,among the employeesin the unit found appropriate in SectionIV, above, whowere em-ployed during the pay-roll period immediately preceding the date ofthis Direction,including employees who did not work during the saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,to deter-mine whether or not they desire to be represented by United FurnitureWorkers of America, Local #331, affiliated with the C. I. 0., for thepurposes of collective bargaining.